                    UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF PENNSYLVANIA

MARCAL FRACTION,                     :

                   Petitioner        :     CASE NO. 3:14-CR-305

             v.                      :       (JUDGE MANNION)

UNITED STATES OF AMERICA, :

                   Respondent        :

                                MEMORANDUM

I.      BACKGROUND1
        On September 29, 2017, the court issued a Memorandum and Order,
(Doc. 544, Doc. 545), denying petitioner Fraction’s 28 U.S.C. §2255 motion
to vacate, set aside or correct his 120-month imprisonment sentence, (Doc.
540). In his §2255 motion, Fraction requested the court to reinstate his appeal
rights and re-sentence him without the career offender classification.
        On October 16, 2017, Fraction filed a motion for reconsideration under
Fed.R.Civ.P. 59(e) regarding the court’s September 29, 2017 Order. (Doc.
546).
        On October 30, 2017, the court entered an Order, (Doc. 549), denying
Fraction’s motion for reconsideration.
        On November 3, 2017, Fraction filed a motion for leave of court to file
a supplement to his motion for reconsideration and a brief in support. (Doc.



        1
      The complete background of this case was stated in the court’s
September 29, 2017 Memorandum and Order and it shall not be fully
repeated herein. (See also Doc. 583).
550, Doc. 551). Fraction argued that if defendant Glass prevailed in his
pending appeal with the Third Circuit in United States v. Glass, then he too
would be entitled to relief because two of his prior drug offenses would no
longer be considered requisite predicate convictions to qualify him as a career
offender, which would reduce his sentence.
        On February 7, 2018, Fraction filed a notice of appeal with respect to
this court’s September 29, 2017 Memorandum and Order. (Doc. 565). On
May 23, 2018, the Third Circuit issued an Order staying Fraction’s appeal until
this court ruled on his motion to supplement his Rule 59(e) motion. (Doc.
577).
        On June 26, 2018, the court issued a Memorandum and Order, (Docs.
583 & 584), denying Fraction’s motion to supplement his Rule 59(e) motion.
(Doc. 550). The court also directed that its October 30, 2017 Order, (Doc.
549), denying Fraction’s motion for reconsideration, (Doc. 546), would not be
disturbed. Further, the court directed that a certificate of appealability (“COA”)
would not be issued pursuant to 28 U.S.C. §2253(c).
        Presently, Fraction’s appeal of this court’s Order denying his §2255
motion is pending with the Third Circuit.
        On January 30, 2019, Fraction filed a motion under Federal Rule of Civil
Procedure 60(b) to re-open the proceedings regarding his motion under 28
U.S.C. §2255 alleging that there was an “incomplete analytic framework of
controlled substance as defined by the Sentencing Guidelines” and an
“intervening change of decisional law” after the court denied his motion. (Doc.

                                        2
590). The government responded to Fraction’s motion on February 6, 2019.
(Doc. 592). On February 19, 2019, Fraction filed a reply brief. (Doc. 593).


II.   DISCUSSION
      Fraction moves pursuant to Rule 60(b). This Rule allows a “court to
relieve a party or its legal representative from a final judgment, order, or
proceeding” to correct “mistake, inadvertence, surprise, or excusable neglect.”
Rule 60(b), however, is not a substitute for appeal and generally a mistake of
law is insufficient ground to alter judgment. Smith v. Evans, 853 F.2d 155, 158
(3d Cir. 1988); Page v. Schweiker, 786 F.2d 150, 154-55 (3d Cir. 1986). The
proper vehicle to re-litigate the issues handled in a court’s prior order is a
motion to reconsider brought pursuant to Federal Rule of Civil Procedure 59.
Smith, 853 F.2d at 158. The court must look to the substance of the motion
and not necessarily the cited rule to determine the applicable rule and
standard of review. Id.
      At essence, Fraction seeks to once again challenge his classification as
a career offender under the guise of a Fed.R.Civ.P. 60(b)2 motion for relief of


      2
        Rule 60(b) of the Federal Rules of Civil Procedure provides a limited
avenue of relief where a final judgment or order has been entered in a case
based on one or more of the following reasons: (1) mistake, inadvertence,
surprise, or excusable neglect; (2) newly discovered evidence that, with
reasonable diligence, could not have been discovered in time to move for a
new trial under Rule 59(b); (3) fraud (whether previously called intrinsic or
extrinsic), misrepresentation, or misconduct by an opposing party; (4) the
judgment is void; (5) the judgment has been satisfied, released or discharged;
it is based on an earlier judgment that has been reversed or discharged; or

                                      3
judgment when it is really an unauthorized successive §2255 motion.
Fraction’s instant arguments in his Rule 60(b) motion regarding his attack on
his career offender classification are in reality arguments in support of a
successive §2255 motion. Thus, despite Fraction’s instant motion styled as
being under Rule 60(b), it is really an unauthorized second or successive
§2255 motion and this court lacks jurisdiction over it since he did not first
obtain a certification to file it from the Third Circuit. See 28 U.S.C. §§ 2244(b),
2255(h).
      Fraction argues that the court used “an incomplete analytic framework”
in deciding that his two prior New York State convictions for criminal sale of
a controlled substance constituted predicate offenses for purposes of
sentencing him as a career offender. Fraction states that when he was
convicted of the New York drug offenses, the New York State drug schedule
included Human Chorionic Gonadotropin (“HCG”) as a Schedule III controlled
substance. However, he contends that HCG is not considered a controlled
substance under the federal Controlled Substances Act, 21 U.S.C. §802.
Thus, Fraction contends that “the state statute under which [he] was
convicted sweeps more broadly than it’s (sic) federal counterpart and his prior
conviction[s] under New York State Law [ ] [are] not [ ] predicate offense[s] for
purposes of career offender under [USSG] 4B1.1.”
      As support, Fraction cites to two Second Circuit cases, United States


applying it prospectively is no longer equitable; or (6) any other reason that
justifies relief.

                                        4
v. Townsend, 987 F.3d 66 (2d Cir. 2018), and Untied States v. Guerro, 910
F.3d 72 (2d Cir. 2018). In Townsend, id. at 74, the Second Circuit held that
“HCG is not a controlled substance under the CSA”, and concluded that “the
state statute under which Townsend was convicted sweeps more broadly than
its federal counterpart, and his prior conviction under NYPL section 220.31 is
not a predicate offense for purposes of increasing his Guidelines range under
§2K2.1(a).” Based on these cases, Fraction contends that “the court utilized
an incomplete analytic framework in determining the merits and issues of [his]
2255 motion”, and that “[the motion] should be reopened and allowed to
proceed with granting him relief so he can be resentenced without the career
offender designation.”
      Fraction concludes by arguing that since his “two prior New York state
conviction[s] for criminal sale of a controlled substance criminalizes a
substance [HCG] not criminalized under federal law, the state statute does
not categorically match the federal crime”, and thus, his “two prior [New York]
convictions cannot be predicate offenses under §4B1.1.” As such, he
maintains that he was not a career offender and, he requests the court to re-
open his §2255 motion, and to re-sentence him without this designation.3
      “The grant or denial of a Rule 60(b)(6) motion is an equitable matter left,
in the first instance, to the discretion of a district court.” Cox v. Horn, 757 F.3d

      3
       Since Fraction’s adult criminal convictions upon which the PSR, (Doc.
496 at 9-10), relied to recommend his career offender classification, including
his two New York State drug convictions in 2003 and 2006, were stated in the
court’s September 29, 2017 Memorandum, they shall not be repeated herein.

                                         5
113, 124 (3d. Cir. 2014). “Importantly, the movant in a Rule 60(b) motion
carries a heavy burden, as Rule 60(b) motions are viewed as ‘extraordinary
relief which should be granted only where extraordinary justifying
circumstances are present.” Kiburz v. Sec’y, U.S. Dep’t of the Navy, 446 Fed.
Appx. 434, 436 (3d Cir. 2011) (citation omitted). Since Fraction previously
filed a §2255 motion, this court will only have jurisdiction over his Rule 60(b)
motion if it is “a true Rule 60(b) motion and not an attempt to circumvent the
requirements for filing a new §2255 motion.” United States v. Donahue, 733
Fed.Appx. 600, 601-02 (3d Cir. 2018) (citation omitted). Pursuant to the
Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”), “[b]efore an
applicant may file a second or successive §2255 motion in the district court,
the motion ‘must be certified ... by a panel of the appropriate court of appeals
to contain’ either ‘newly discovered evidence’ or a ‘new rule of constitutional
law.’” Donahue, 733 Fed.Appx. at 602 n. 1 (citing 28 U.S.C. §2255(h)(1)-(2);
§2244(b)(3)).
        Fraction’s present motion is his third attempt to challenge his
classification as a career offender and to be re-sentenced without this
classification. (Docs. 540, 549 & 583). In his Rule 60(b) motion, Fraction
again seeks to collaterally attack his sentence and his PSR. As such, the
court finds that Fraction’s Rule 60 motion constitutes a second or successive
§2255 motion and that he does not have authorization from the Third Circuit
to file it.
        In Donahue, 733 Fed.Appx. at 602-03, the Third Circuit explained:

                                       6
      [the District Court] ha[s] jurisdiction to consider [Fraction’s] Rule
      60 motion only if it was a true Rule 60 motion, and not an attempt
      to circumvent the requirements for filing a new §2255 motion. See
      Robinson v. Johnson, 313 F.3d 128, 139–40 (3d Cir. 2002). This
      question is governed by Gonzalez v. Crosby, 545 U.S. 524, 125
      S.Ct. 2641, 162 L.Ed.2d 480 (2005). In that case, the Supreme
      Court held that jurisdiction is proper over a Rule 60 motion that
      attacks “some defect in the integrity” of a prior habeas
      proceeding. Id. at 532, 125 S.Ct. 2641; see also Pridgen v.
      Shannon, 380 F.3d 721, 727 (3d Cir. 2004) (holding that a Rule
      60 motion may be adjudicated if its “factual predicate ... attacks
      the manner in which the earlier habeas judgment was procured
      and not the underlying conviction”). By contrast, a “motion
      presenting new evidence in support of a claim already litigated” is
      “in substance a successive habeas petition and should be treated
      accordingly.” Gonzalez, 545 U.S. at 531, 125 S.Ct. 2641.
See also United States v. Morgan, 2018 WL 3618251, *5 (E.D.Pa. July 27,
2018) (“A Rule 60(b) motion amounts to a successive habeas petition, and
thus is subject to the limitations of AEDPA, if it ‘attacks the federal court’s
previous resolution of a claim on the merits’ rather than attacking ‘some
defect in the integrity of the federal habeas proceedings.’” (citing United
States. v. Andrews, 463 Fed.Appx. 169, 171 (3d Cir. 2012)) (emphasis in
original).
      Fraction’s Rule 60(b) motion is precisely the type of Rule 60(b) motion
Donahue filed in his case, i.e., a “motion presenting new evidence in support
of a claim already litigated.” Donahue, 733 Fed.Appx. at 602-03. Similar to the
Donahue case, “[i]t is clear from [Fraction’s] [Rule 60(b)] motion that it
challenges his conviction and sentence, not the integrity of his §2255
proceeding.” Id.
      Fraction argues that since the Second Circuit in Townsend found that

                                       7
HCG is not federally scheduled and that a conviction involving this drug did
not qualify as a predicate conviction for a career offender classification, his
two New York convictions should not have been included at his sentencing as
his predicate offenses. Fraction also argues that his trial counsel should have
filed a direct appeal with the Third Circuit challenging his designation as a
career offender since the sentencing court erred by “referring to the facts of
[his prior convictions] to determine whether [they] qualified as predicates”
instead of using the categorical approach. The government states that while
Fraction cites to Townsend, “[he then] claims, without attaching any
documentary proof, that both his 2002 and 2006 New York drug distribution
convictions, which support his classification as a career offender, involved the
same obscure, fertility drug, known as [HCG], that the Second Circuit
considered in Townsend and found could not serve as the basis for a career
offender predicate conviction, as HCG is not federally scheduled.”
      Fraction’s arguments clearly challenge his sentence as well as the
sentencing proceeding and not the integrity of his §2255 proceeding. As in his
prior motions, Fractions once again seeks to try and show that his prior drug
offenses used to classify him as a career offender under USSG §4B1.1(a) no
longer qualify as predicate offenses. The only difference with respect to his
instant Rule 60(b) motion from his previous motions is that Fraction is now
challenging his two prior New York State convictions as opposed to his 2010
Pennsylvania State conviction for the manufacture, delivery, or possession
with intent to manufacture or deliver a controlled substance, in violation of 35

                                       8
Pa.Stat.Ann. §780-113(a)(30). At bottom, Fraction’s contentions in his Rule
60(b) motion do not attack the manner in which the court decided his §2255
motion, rather, they attack his underlying sentence. Fraction’s Rule 60(b)
motion thus raises new arguments in support of his claim that he was not a
career offender, and such a motion is “in substance a successive habeas
petition and should be treated accordingly.” Donahue, 733 Fed.Appx at 603
(quoting Gonzalez, 545 U.S. at 531). See also Morgan, 2018 WL 3618251,
*5 (court held that defendant’s Rule 60(b) motion was a successive §2255
motion because his claims attacked his “underlying conviction rather than a
procedural defect in a prior habeas proceeding.”).
      Thus, the court will deny Fraction’s Rule 60(b) motion because it is an
unauthorized second or successive §2255 motion and, the court lacks subject
matter jurisdiction over it because he did not obtain prior authorization from
the Third Circuit. See Donahue, supra.4 Therefore, Fraction’s Rule 60(b)
motion will be DISMISSED as an unauthorized successive § 2255 motion
under AEDPA.




      4
       Even if Fraction’s instant motion is properly filed as a Rule 60(b)
motion, and the court has found it is not, his contentions that the court used
an incomplete analytic framework in deciding the merits of his §2255 motion
lacks any evidentiary support regarding his allegation that both his 2003 and
2006 New York drug sale convictions involved HCG. Regardless, Fraction’s
arguments challenge his sentence and not the process with respect to the
court’s denial of his §2255 motion contained in its September 29, 2017
Memorandum.

                                      9
III.      CERTIFICATE OF APPEALABILITY
          A petitioner may not file an appeal from a final order unless a district or
circuit judge issues a certificate of appealability (“COA”) pursuant to 28 U.S.C.
§2253(c). A COA shall not issue unless “the applicant has made a substantial
showing of the denial of a constitutional right.” 28 U.S.C. §2253(c)(2). The
petitioner must show that “jurists of reason could disagree with the district
court’s resolution of his constitutional claims or that jurists could conclude the
issues presented are adequate to deserve encouragement to proceed
further.” Miller-El v. Cockrell, 537 U.S. 322, 327 (2003); see also Slack v.
McDaniel, 529 U.S. 473, 484 (2000). Here, a COA will not issue because
Fraction has shown neither the denial of a constitutional right nor that jurists
of reason would disagree with this court’s resolution of his claims.


IV.       CONCLUSION
          Based on the foregoing, the court DISMISSES Fraction’s Rule 60(b)
motion to reopen his §2255 habeas proceeding, (Doc. 590), and a certificate
of appealability will be DENIED. An appropriate order will issue.




                                                                    s/ Malachy E. Mannion
                                                                    MALACHY E. MANNION
                                                                    United States District Judge

Dated: February 21, 2019
O:\Mannion\shared\MEMORANDA - DJ\CRIMINAL MEMORANDA\2014 CRIMINAL MEMORANDA\14-305-03.wpd




                                                                  10
